Citation Nr: 0122333	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  98-19 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether A January 15, 1951, decision of the Board of 
Veterans' Appeals denying entitlement to service connection 
for internal derangement, right knee, fungus of the ears and 
groin, and defective hearing should be revised or reversed on 
the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error in a January 15, 1951, Board decision.

The Board is aware that during the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. § 5103 (West Supp. 2001), with 
implementing regulations promulgated on August 29, 2001).  
However, since review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made, the Board notes 
that the VCAA is not applicable to the veteran's claim.


FINDINGS OF FACT

1.  In a January 15, 1951, decision the Board denied 
entitlement to service connection for internal derangement, 
right knee, fungus of the ears and groin, and defective 
hearing, finding that the preponderance of the evidence was 
against the claims.

2.  The moving party has failed to clearly and specifically 
set forth the alleged CUE, or errors of fact or law, in the 
January 1951 Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.





CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the January 15, 1951, Board decision in failing to grant 
the claims for entitlement to service connection for internal 
derangement, right knee, fungus of the ears and groin, and 
defective hearing fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error ("CUE") in the January 15, 1951, Board 
decision, which concluded that hearing loss and fungus of the 
ears and groin were not present during service, and that the 
complaints of right knee pain during service did not result 
in organic pathology subsequent to service.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

The 1951 decision by the Board incorporated the findings of a 
Board decision in 1949 that determined that, because a 1949 
VA examination did not show a right knee disability or fungus 
of the ears, service connection for these disabilities was 
not warranted.  The Board in 1951 found that the service 
records showed no skin pathology and no hearing loss, and 
denied entitlement to service connection for the disabilities 
at issue.

The evidence before the Board showed that the veteran was 
seen with synovitis of the right knee in July 1943, and 
external otitis in February 1945.  Shortly before separation 
from service in January 1946, the veteran reported right knee 
pain.  Examination showed no swelling, instability, or 
increase in local temperature, and full range of motion.  X-
ray of the right knee was negative, and the examiner found no 
definite orthopedic incapacitation.  Skin and hearing were 
noted as normal on the separation examination in January 
1946.  An examination report dated in December 1948 diagnosed 
internal derangement, right knee, residuals of injury 
received in service in 1944, and otomycosis, chronic, 
moderately severe, bilateral, contracted in the South Pacific 
in 1944.  An August 1949 physician's statement noted that the 
veteran had a chronic, recurring fungus infection of the 
groin; the veteran had reported that he developed this rash 
during service in the Pacific Zone in 1944.  An August 1949 
examination report noted:

My impression of this particular case is 
that he probably had a moderate tear in 
the semilunar cartilage of the external 
aspect of the right knee.  X-rays were 
made and reported to be normal as 
compared with bony structure of the good 
non-effected left knee.  My personal 
opinion is that there is not sufficient 
findings to warrant disability of that 
particular knee.  

An audiologic examination in September 1949 found hearing 
loss, bone conduction, moderate.  On examination, the 
external auditory canals appeared normal, and the veteran 
reported no history of purulent discharge from the ears.  

A February 1950 medical statement included the following 
diagnoses:  derangement, internal, right knee, symptomatic, 
residuals of injury received in service in 1944; otomycosis, 
chronic, moderately severe, bilateral, contracted in service 
in 1945; tinea cruris, contracted in service in 1945.  Lay 
statements attested to the veteran injuring his leg in 
service and being bothered with knee problems as well as ear 
and groin trouble since 1946.  In testimony at a hearing 
before the Board in October 1950, the veteran reported 
chronic problems with his right knee and fungus infections of 
the ears and groin, all beginning during his period of 
service.

The Board's January 1951 decision concluded that the evidence 
did not show the presence of hearing loss or fungus infection 
of the ears or groin during service, and that the complaints 
of right knee pain during service did not result in organic 
pathology subsequent to service.

The moving party argues essentially that the evidence of 
record at the time of the January 1951 decision showed that 
the preponderance of the evidence supported his claims:  

When the VFW represented me at my initial 
hearing in 10-13-50, they pointed out to 
the VA that the inconsistency of the 
exams [sic].  

Under the provisions of the "Presumtions 
of Soundness" doctrine [sic], the 
veteran had no disabilities upon entrance 
exam, however; upon his exit exam the 
right knee was noted and also pains in 
chest and the ear fungus.  I have been 
denied and cut off since the 40's and 
feel that the preponderance of the 
evidence should weigh in my favor.  The 
VA uses "Defragmentation of the Knee" 
when the general knee should possibly be 
used...I should be service connected....

I appeal to the sense of humanity to look 
at the record, even though during WWII in 
the Pacific, records were poorly kept at 
best, that the VA committed a clear and 
unmistakable error on not granting me 
service connection back in the 40's.

Veteran's statement received in January 1999.

The veteran's allegations do not constitute a valid claim of 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
January 1951 decision were to the effect that the veteran was 
seen with synovitis of the right knee in July 1943, and 
external otitis in February 1945.  Examination shortly before 
separation from service showed no swelling, instability, or 
increase in local temperature, and full range of motion.  X-
ray of the right knee was negative, and the examiner found no 
definite orthopedic incapacitation.  Skin and hearing were 
noted as normal on the separation examination.  Subsequent 
physicians' statements, made several years later and based on 
the veteran's reported history, diagnosed internal 
derangement, right knee, residuals of injury received in 
service in 1944, and otomycosis, chronic, moderately severe, 
bilateral, contracted in the South Pacific in 1944.  A 1949 
physician's statement noted that the veteran had a chronic, 
recurring fungus infection of the groin; the veteran had 
reported that he developed this rash during service in the 
Pacific Zone in 1944.  A 1949 examination report noted 
insufficient findings to warrant disability of the veterans' 
knee.  An audiologic examination in 1949 found hearing loss.  
On examination, the external auditory canals appeared normal, 
and the veteran reported no history of purulent discharge 
from the ears.  A 1950 medical statement included the 
following diagnoses:  derangement, internal, right knee, 
symptomatic, residuals of injury received in service in 1944; 
otomycosis, chronic, moderately severe, bilateral, contracted 
in service in 1945; tinea cruris, contracted in service in 
1945.  Lay statements attested to the veteran injuring his 
leg in service and being bothered with knee problems as well 
as ear and groin trouble since 1946.  In testimony at a 
hearing before the Board in October 1950, the veteran 
reported chronic problems with his right knee and fungus 
infections of the ears and groin, all beginning during his 
period of service.

Based on this record, the Board's findings that the evidence 
did not show the presence of hearing loss or fungus infection 
of the ears or groin during service, and that the complaints 
of right knee pain during service did not result in organic 
pathology subsequent to service is not an "undebatable" 
error.  The January 1951 Board decision was, therefore, 
consistent with and supported by the law then applicable.  It 
is noted that the arguments raised by the veteran relate to 
the interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the January 1951 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the January 1951 decision was the product of 
error essentially because the decision failed to interpret 
the evidence as the veteran believed it should be 
interpreted.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
January 15, 1951, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is 
dismissed without prejudice.


ORDER

The motion for revision of the January 15, 1951, Board 
decision on the grounds of CUE is dismissed without 
prejudice.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

